Duckworth, Chief Justice.
1. The alleged errors claiming the lower court erred in denying a mandamus absolute for the issuance of a building permit in the City of East Point for apartments arise out of an attempt by the plaintiff (now appellant) to show the property where the apartments were to be built was never zoned, as the zoning map never became a part of the zoning ordinance as adojrted by the municipality. The only reason the map was shown not to be official was that upon the adoption of the ordinance in 1960 the city clerk failed to certify the map as a part of the ordinance as required by it. The map was not certified until 1968, which was after this case was filed. The clerk testified and certified that this was the original zoning map, which showed the appellant’s property in a residential zone, that he had been the custodian of the city records since 1955, that this map was adopted in 1960 and has been a part of his records since its adoption. The appellant utterly failed to show any grounds for the issuance of the building permit for apartments.
Argued October 15, 1968
Decided November 7, 1968.
Walter 0. Allanson, for appellant.
Ezra E. Phillips, Archer, Patrick & Sidener, James H. Archer, Jr., for appellees.
2. The above ruling makes it completely unnecessary to consider any of the other enumerations of error since the above proof shows clearly the property was in a residential zone, and the appellant failed to show any grounds for the issuance of the building permit. The case of Foskey v. Kirkland, 221 Ga. 773 (147 SE2d 310), requiring that official documents be proven by certified copies is no authority for the exclusion of the zoning map since it was shown fully to be a part of the official records of the city by the certificate of the city clerk. Whether or not the oral testimony of the clerk would have been sufficient is not decided, since the lack of the certificate, a mere ministerial act of the clerk, supplied in 1968, fully complied with the requirement of the ordinance.
3. The court did not err in denying the mandamus absolute.

Judgment affirmed.


All the Justices concur.